Opinion by
Mr. Justice Fell,
The facts that give rise to this controversy are these: William Provost, the garnishee, had a contract for the building of a schoolhouse, and George W. McCaulley & Son, a partnership, contracted with him to do all the plastering and cement work. During the progress of the work a corporation was formed, composed of the members of the partnership and one other person, under the name of the George W. McCaulley & Son Company. This corporation took up and carried on a part of the work covered by the contract between Provost and the partnership for a period of about six months, when, because of the refusal of Provost, founded on objections to the work done, to make further payments, the work stopped or was about to stop. Fender, who was interested in the completion of the work, offered to furnish money and materials and assume certain debts provided he was given an assignment of the contract. This offer was accepted, and the contract and all money due or which should become due thereon were assigned to him by the partnership, and the work was completed. Subsequent to this assignment the appellant, who was a creditor of the corporation, caused a foreign attachment to issue against it and summoned Provost as garnishee..
The question at the trial was whether Provost owed the partnership or the corporation the money due under the contract. Prima facie he owed the partnership. His contract with it had not been assigned to the corporation nor had it been abandoned and a new one entered into with the corporation. His correspondence relating to the work was with the partnership, his notices were served upon it, all bills and statements received by him were from it, and payments made by him under the contract were made to it and it paid the corporation in full for all the work done by it. Provost could not have maintained an action against the corporation for a failure to complete the *381work nor could it have maintained one against him for the price of the work done. No testimony has been brought to our attention that would sustain a finding that the garnishee, Provost, had any contractual relation with the corporation or owed it anything. The court, however, submitted to the jury the appellant’s contention that the corporation was the owner of the contract at the time of its assignment to Fender, and that consequently he had acquired nothing under the assignment from the partnership. The verdict was for the garnishee.
The main question raised by the specifications of error relates to the answer to the first request for charge presented by the appellant, which was: “ If tlje jury believe that in April, 1901, the McCaulley firm turned over the Provost contract to the McCaulley company to be performed by the company, and the company took said contract and performed it, and that Provost accepted the performance of said contract by the company, and had in his hands on December 4, 1901, $ 1,350, the balance due for said performance, their verdict should be in favor of the plaintiff.” The answer was: “That is affirmed unless you find that after April, 1901, and before December 4, 1901, the owner of this contract and those entitled to receive the money under it in good faith parted with their interest by assigning, transferring or turning it over to James C. Fender for a valuable and honest consideration.” It is objected that the answer submitted a question not in the case, because the good faith of the party making the assignment was not in issue. It is true that if the partnership owned the contract it could do with it what it pleased, and that if it did not own it the assignment was without effect, and therefore the good faith of the assignment had no bearing on the right to the money in the hands of the garnishee, based on the ownership of the contract. If the word “ assigned ” had been used in the request instead of the words “ turned over,” the qualification of the answer would have been improper, but these words were of doubtful meaning in the connection in which they were used. They might have been understood as meaning a substitution of the corporation for the partnership, or as meaning a mere employment to carry on the work in fulfillment of the contract. The answer is free from error in view of the appellant’s position that the corporation had with the consent of all parties in inter*382est been substituted, for the partnership, and of the appellee’s claim that even if this was true the contract had been assigned to Fender after the corporation had been paid for all the work done by it, and that the assignment was in its relief and approved and ratified by its officers.
The judgment is affirmed.